In his motion for rehearing appellant claims to have been under the impression that the two extensions referred to in our original opinion covered the bills of exception as well as the statement of facts. These extension orders were made at appellant's request conveyed to the trial judge by telephone. No written motion asking for either extension was made, hence the scope of the request is not of record. From recitals in a letter addressed to the trial judge on the 31st day of December it seems appellant's attorneys were under the impression that the former extensions covered both the bills of exception and statement of facts. The orders of court indicate that it was the court's understanding that the verbal requests for extension covered only the statement of facts. The order of date December 28th, recites that on said date there "came on to be heard and considered the motion of the defendant for further time in which to prepare and file herein a "statement of facts." Under the circumstances we are bound by the orders of the court. Misunderstanding as to the scope of requests conveyed by phone are likely to arise, but we must hold that in the proper and orderly preparation of cases for appeal appellant is charged with notice of the contents of the orders of the court, from which it follows that we must adhere to our former ruling that the bills of exception are not subject to consideration.
The motion for rehearing is overruled.
Overruled. *Page 474